69 So. 3d 1037 (2011)
Paul MEYER, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-2430.
District Court of Appeal of Florida, Fifth District.
September 16, 2011.
Paul Meyer, Miami, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The Appellant, Paul Meyer, Jr., seeks review of an order summarily denying his motion for postconviction relief, which he filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied Appellant's motion as successive, but did not attach to its denial order the previous motion and denial to demonstrate the successiveness of the motion. See Bryant v. *1038 State, 944 So. 2d 1016 (Fla. 3d DCA 2005); Smith v. State, 719 So. 2d 1017 (Fla. 4th DCA 1998).
The order summarily denying post conviction relief is therefore reversed. The cause is remanded to the trial court, either for attachment of the previous motion and denial that demonstrate the successiveness of Appellant's motion or for consideration of the motion on its merits.
REVERSED.
ORFINGER, C.J., PALMER and JACOBUS, JJ., concur.